Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
CRISTINA CRUZ, M.D.,)
		   No.  08-03-00133-CV

)
			Appellant,)
			Appeal from

)
v.)
		County Court at Law No. 5

)
LIFE MANAGEMENT CENTER FOR)
		  of El Paso County, Texas

MH/MR SERVICES, d/b/a EL PASO)
PSYCHIATRIC CENTER, ED COLEMAN,)
		            (TC# 98-3886)

PAUL COMPTON, and         )
BERNARDO TARIN-GODOY, M.D.,)
)
			Appellees.)

MEMORANDUM OPINION


	Pending before the Court is the motion of Appellant, Cristina Cruz, M.D., to dismiss this
appeal pursuant to Tex. R. App. P. 42.1, which states that:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

		(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.

		(2) By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, the court may:

			(A) render judgment effectuating the parties' agreements;


			(B) set aside the trial court's judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in
accordance wit [sic] the agreements; or

			(C) abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

	By her motion, Appellant voluntarily requests dismissal of the appeal.  Appellant represents
that it is an agreed motion to dismiss but she has not filed an agreement with the clerk as required
by Rule 42.1(a)(2).  Nevertheless, we will dismiss the appeal pursuant to Rule 42.1(a)(1) because
it appears that Appellant no longer desires to pursue the appeal.  There is no indication in the record
before us that Appellees seek affirmative relief in the context of this appeal and Appellees have not
objected to dismissal.  We note that the appeals of Life Management Center, cause number 08-03-00121-CV and Dr. Bernardo Tarin-Godoy, cause number 08-03-00120-CV, remain pending and are
unaffected by this dismissal.  Appellant's motion is granted and the appeal is hereby dismissed.


May 15, 2003						 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.